Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun (US 2021/0250133).
 Regarding claim 1, Chun describes a wireless communication device (fig. 35, AP 150) comprising: 
a transmission control unit (fig. 35 & para. 322, processor 160 of AP 150) that causes a signal to be transmitted, the signal including first data that is supplied from an upper layer (fig. 9 & para. 119, data immediately transmitted after DTIM is considered being aggregated with DTIM as 1 signal batch, the data being supplied by the a higher layer, para. 125) and information regarding timing of transmission of second data that is generated in another wireless communication device on a basis of a result of receiving the first data and is transmitted from the another wireless communication device (fig. 9 & para. 114+119, AP transmits to STA TIM/DTIM, where by definition TIM/DTIM comprises DTIM period field which indicates when other STAs contend & transmit their PS-Poll frames (info regarding timing of transmission of second data that is generated in another wireless device), see para. 116). [Compare fig. 9 of Chun to fig. 7 of instant application + its supporting lines in para. 91).
Regarding claim 3, Chun further describes:
wherein the information regarding the timing of transmission is transferred from the upper layer to a MAC layer being a lower layer (fig. 9, DTIM with timing period field (information regarding timing of transmission) grouped with immediate data being transmitted which is transferred from higher layer to MAC layer, para. 125).
Regarding claim 4, Chun further describes:
an interface through which the information regarding the timing of transmission is transferred from the upper layer (fig. 9, DTIM with timing period field (information regarding timing of transmission) grouped with immediate data being transmitted which is transferred from higher layer to MAC layer (= interface), para. 125).
Regarding claim 5, Chun further describes:
wherein the transmission control unit causes a control signal to be transmitted, the control signal being for the another wireless communication device that has received the signal to control transfer of the signal (fig. 9 & para. 114+119, TIM/DTIM (control signal) is for receiving STAs (another wireless communication device) to confirm any downlink traffic exists for itself at current instance of time & then to contend & transmit uplink PS-Poll frame to request (more/subsequent) downlink data frame transmission from AP (control transfer of signal)).
Regarding claim 6, Chun further describes:
wherein the control signal controls timing of transfer of the signal (para. 114+119, availability of buffered traffic indicated by TIM/DTIM (control signal) determines (controls) if STA will contend & transmit uplink PS-Poll frame to request (more/subsequent) downlink data frame transmission from AP, para. 116).
Regarding claim 7, Chun further describes:
a reception unit that receives the signal transmitted from another wireless communication device, wherein the transmission control unit suppresses transmission of another signal on a basis of information regarding the timing of transmission (fig. 36, transceiver 180 (reception unit) of AP 150 receives frame transmissions from STA (another wireless communication device), and suppresses transmission as part of clear channel assessment (CCA) of CSMA/CA (collision avoidance), para. 94).
Claim 9 is a method claim comprising limitations already recited in apparatus claim 1.  Hence, it is rejected under the same rationale.
Regarding claim 10, Chun further describes a wireless communication device (fig. 36, STA 100) comprising: 
a reception unit that receives a first signal including first data that is supplied from an upper layer and information regarding timing of transmission of second data that is generated in the wireless communication device on a basis of a result of receiving the first data and is transmitted from the wireless communication device (fig. 9 & para. 114+119, STA receives from AP data immediately after DTIM, both considered being aggregated as the first signal, the data being supplied by the a higher layer, para. 125, where TIM/DTIM definition comprises DTIM period field which indicates when other STAs contend & transmit their PS-Poll frames (info regarding timing of transmission of second data that is generated in another wireless device), see para. 116). [Compare fig. 9 of Chun to fig. 7 of instant application + its supporting lines in para. 91).
Regarding claim 11, Chun further describes:
a transmission control unit that causes a second signal to be transmitted, the second signal including the second data, on a basis of the information regarding the timing of transmission (fig. 36, transceiver 130 (transmission control unit) of STA 100 causes frame comprising PS-poll (second signal including second data) to be sent as a result of after receiving the TIM/DTIM in beacon, fig. 17 & para. 116).
Regarding claim 13, Chun further describes:
wherein the transmission control unit causes the first signal to be transferred (fig. 36, transceiver 130 (transmission control unit) receives (transferred) the DTIM & data signal batch).
Regarding claim 14, Chun further describes:
wherein the reception unit receives a control signal that controls transfer of the first signal, and the transmission control unit causes the first signal to be transferred on a basis of the control signal (fig. 9 & para. 114+119, TIM/DTIM (control signal) is for receiving STAs (another wireless communication device) to confirm any downlink traffic exists for itself at current instance of time & then to contend & transmit uplink PS-Poll frame to request (more/subsequent) downlink data frame transmission from AP (control transfer of signal)).
Claim 15 is a method claim comprising limitations already recited in apparatus claim 10.  Hence, it is rejected under the same rationale.

Allowable Subject Matter
Claims 2, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to further explicitly describe:
wherein the information regarding the timing of transmission is information based on timing at which the second data is generated in an upper layer in the another wireless communication device.
Regarding claim 8, the prior art fails to further explicitly describe:
wherein the transmission control unit suppresses transmission of the another signal, the transmission being performed by a wireless communication device under the transmission control unit, on a basis of the information regarding the timing of transmission.
Regarding claim 12, the prior art fails to further explicitly describe:
wherein the transmission control unit causes a response signal to the first data to be transmitted with information regarding the timing of transmission added to the response signal.
For the above three claims, the closest prior art, Chun describing that the (D)TIM in beacon along with data received by STA may be responds with an ACK (response signal (fig. 9), Iijima (WO 2016/013291) describing transmission of request data along with timing information, and Zhai (BR P10921484) describing sending a plurality of data bursts for a given service over a higher network element to specific network elements, where the data burst data packets include timing information so that specific network elements send the data burst according to the timing information (abstract), in combination, fail to render each of the above claim features obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Das (US 2016/0374100) describing data connection response message that includes data exchange time window info & channel info (abstract), and
TIM definition and structure https://en.wikipedia.org/wiki/Traffic_indication_map).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469